DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/849,379 filed 17 May 2019.

Information Disclosure Statement
The information disclosure statement filed 17 December 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of EP0210253 was not provided. A copy of WO86/04250 was provided, but was not listed on the IDS.

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 17 December 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 17 December 2021.

	The rejection of claim 1 under 35 U.S.C. 112(b) has been obviated in view of Applicant’s amendments filed 17 December 2021 and has been withdrawn.
	Claim 1 has been cancelled.
	New claims 2-21 have been added.
	Claims 2-21 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a first width” and “a second width” in claim 2
“impermeable bladder and one or more fluids” in claim 6
“at least one path” and “the at least one path extending in a direction that is generally transverse the extension of the channel” in claim 8
“a width of the at least one channel” and “a length of the path” in claim 9
“central upper width,” “outer upper width,” central lower width,” and “outer lower width” in claim 14
“wherein the central upper width is at least partially less than the outer upper width” in claim 16
“hook and loop material” in claim 19
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites the limitation “wherein the second width is at least about 50% greater than the first width.” This limitation was not properly described in the original disclosure and is considered new matter.
Claim 3 recites the limitation “the height of the lower base can vary between about 5-80% less than the first width and between about 5-80% greater than the first width. This limitation was not properly described in the original disclosure and is considered new matter.
Claim 8 recites the limitation wherein” the at least one path extending in a direction that is generally transverse the extension of the channel that is defined between the upper and lower surfaces.” This limitation was not properly described in the original disclosure and is considered new matter.
Claim 9 recites the limitation “wherein a width of the at least one channel is dimensionally less than a length of the path thereof.” This limitation was not properly described in the original disclosure and is considered new matter.
Claim 10 recites the limitation “wherein the path is linear.” This limitation was not properly described in the original disclosure and is considered new matter.
Claim 11 recites the limitation “wherein the path is non-linear.” This limitation was not properly described in the original disclosure and is considered new matter.

Claim 16 recites the limitation “wherein the central upper width is at least partially less than the outer upper width.” This limitation was not properly described in the original disclosure and is considered new matter.
Claim 18 recites the limitation “wherein the upper standing platform comprises a natural material.” This limitation was not properly described in the original disclosure and is considered new matter. The specification discloses that the platform can be made of a wooden component, but does not include other natural materials not provided.
Claim 21 recites the limitation “wherein the height is between about 1.5-5 inches, the central lower width is between about 2-7 inches, and the outer lower width is between about 3.5-10 inches.” This limitation was not properly described in the original disclosure and is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelrod (US 2007/0219076).
	Regarding claim 8, Axelrod teaches a balance training aid/yoga block (10) comprising an upper standing platform/half (14) and a lower base component/half (12), the upper standing platform configured for placement atop the lower base component and configured to receive at least a portion of a user's foot thereon (Fig. 1. A user is capable of placing their foot on the upper face 24 of the yoga block), the lower base component being generally elongate and extending a length along an elongate axis between first and second ends thereof, the lower base further comprising a top portion defining an upper surface and a bottom portion defining a lower surface/lower face (26) (Fig. 2 shows the slanted upper surface opposite the lower face 26.), wherein at least one channel/hole (28) is formed in the lower base component, the at least one channel extending between the upper and lower surfaces and along at least one path, the at least one path extending in a direction that is generally transverse the extension of the channel that is defined between the upper and lower surfaces (Fig. 2.).

	Regarding claim 9, Axelrod teaches the balance device of Claim 8.
Axelrod does not explicitly teach wherein a width of the at least one channel is dimensionally less than a length of the path thereof. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Axelrod to have a width of the at least one channel be dimensionally less than a length of the path thereof, because the balance device of Axelrod would not operate differently with the claimed dimension and the device would function appropriately having the claimed width. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art. Axelrod teaches wherein “other dimensions are of course possible as would be apparent to one of ordinary skill in 

	Regarding claim 10, Axelrod teaches the balance device of Claim 8, wherein the path is linear (Fig. 2 shows a linear path of the hole 28.).

	Regarding claim 11, Axelrod teaches the balance device of Claim 8, wherein the path is non-linear (The hole of Axelrod is non-linear in as much as Applicant has shown or discussed a non-linear path. That is, the hole of Axelrod is a circular shaped path.).

Regarding claim 13, Axelrod teaches the balance device of Claim 8, wherein the at least one channel can be formed such that its path provides that a portion of the lower base component can be removable and reattachable with the lower base component to provide variability to the unstableness of the balance training aid (Figs. 1-5. Para. [0012]: “Rod 16, along with the frictional engagement between first and second halves 12, 14 holds first and second halves 12, 14 together …” If rod 16 were absent from the yoga block, the two halves 12, 14 would be less stable.).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-7, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klopman (US 2014/0329653).
	Regarding claim 2, Klopman teaches a balance device/balance training aid (900) comprising a lower base component/stationary support member (970) and an upper standing platform/board (911) configured for placement atop the lower base component, the lower base component extending a length between first and second ends and comprising a height defined between an upper surface and a lower surface (Figs. 18A-18B), the lower base component further comprising side surfaces extending between the upper and lower surfaces along the length thereof, wherein the lower base component comprises a first width defined between at least a portion of the side surfaces at about a midpoint of the length, and wherein the lower base component comprises a second width defined between at least a portion of the side surfaces near the first and second ends thereof (Figs. 18A,B).
Klopman does not explicitly teach wherein the second width is at least about 50% greater than the first width. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the balance device of Klopman to have a second width that is at least about 50% greater than the first width, because the balance device would not operate differently with the claimed dimensions and the device would function appropriately having the claimed widths. Klopman teaches that “the stabilizing members 980 can be sized to lengthen or reduce the width WB of the block 970 such that the level of difficulty of balancing thereon can be adjusted as desired” (Para. [0062]). Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2141(III)).

	Regarding claim 3, Klopman teaches the balance device of Claim 2.
Klopman does not explicitly teach wherein the height of the lower base can vary between about 5 - 80% less than the first width and between about 5 - 80% greater than the first width. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the balance device of Klopman to have a height that can vary between about 5-80% less than or greater than the first width, because the balance device would not operate differently with the claimed dimensions and the device would function appropriately having the claimed height. Klopman teaches that “the stabilizing members 980 can be sized to lengthen or reduce the width WB of the block 970 such that the level of difficulty of balancing thereon can be adjusted as desired” (Para. [0062]). Such modifications involve the 

	Regarding claim 5, Klopman teaches the balance device of Claim 2, wherein the lower base component comprises at least one unstable or deformable material such as foam (Para. [0061]: “In one form, the block 870 is in the form of a foam material.” Para. [0062]: “the balance training aid 900 is substantially similar to the balance training aid 800.”).

	Regarding claim 6, Klopman teaches the balance device of Claim 2, wherein the lower base component comprises unstable or deformable materials such as an impermeable bladder and one or more fluids to be contained therein (Para. [0061]: “the block 870 can be formed from an air-filled or liquid-filled vessel or bag that is generally constructed from a pliable material, for example wherein a valve and/or filling aperture can be provided to adjust the inflation or liquid level therein, which adjusts the stability of the bag.” Para. [0062]: “the balance training aid 900 is substantially similar to the balance training aid 800.”).

	Regarding claim 7, Klopman teaches the balance device of Claim 2, further comprising at least one transitional surface defined along one or more portions of the side surfaces between the first and second ends of the lower base component (See annotated Fig. 18A below.).

    PNG
    media_image1.png
    473
    537
    media_image1.png
    Greyscale


Regarding claim 14, Klopman teaches a balance training device comprising:
an upper standing platform/board (911); and
a lower base component/stationary support member (970), the lower base component comprising a generally elongate and at least partially deformable base member, the base member comprising a first end and a second end generally opposite thereto, a length defined between the first and second ends, an upper portion defining an upper surface and a lower portion defining a lower surface, and a height/height (HB) defined between upper and lower surfaces thereof (Figs. 18A,B),
wherein an outer perimeter of the upper surface comprises a central upper width and an outer upper width and an outer perimeter of the lower surface comprises a central lower width and an outer lower width, wherein the central upper width and the central lower width are substantially similar to each other (Figs. 18A,B show the upper surface of the .
Klopman does not explicitly teach wherein the outer lower width is at least about 25% larger than the outer upper width. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the balance device of Klopman to have an outer lower width at least 25% larger than the outer upper width, because the balance device of Klopman would not operate differently with the claimed dimension and the device would function appropriately having the claimed widths. Klopman teaches that “the stabilizing members 980 can be sized to lengthen or reduce the width WB of the block 970 such that the level of difficulty of balancing thereon can be adjusted as desired” (Para. [0062]). Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05).

	Regarding claim 15, Klopman teaches the balance device of Claim 14, wherein the central upper width and the outer upper width are substantially similar to each other (Figs. 18A).

	Regarding claim 16, Klopman teaches the balance device of Claim 14.
Klopman does not explicitly teach wherein the central upper width is at least partially less than the outer upper width. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the balance device of 

	Regarding claim 17, Klopman teaches the balance device of Claim 14, wherein the lower base component comprises one or more portions capable of being removed therefrom, the removable portions affecting the allowable deformation thereof (Figs. 18A, B. Para. [0063]: “the stabilizing members 980 can be removably mounted to the block 970 and can be formed from other materials, for example, plastics, wood, metals, composites, other materials or combinations thereof. In one example form, a plurality of stabilizing members of a plurality of sizes can be provided such that the balancing difficulty can be easily adjusted by replacing or removing the stabilizing members.”).

	Regarding claim 19, Klopman teaches the balance device of Claim 14, further comprising hook and loop material so as to permit removable attachment of the upper standing platform to the upper surface of the lower base component (Para. [0060]: “the balance training aid 800 can be mounted, coupled or otherwise secured to the block 870, for .

	Regarding claim 20, Klopman teaches the balance device of Claim 14, further comprising outwardly opposing side surfaces extending between the upper and lower surfaces along the length thereof, each of the opposing side surfaces comprising a central surface, outer stability surfaces/stabilizing members (980), and transitional surfaces extending between the outer stability surfaces and the central surfaces (see annotated Fig. 1 above with regards to claim 7.).

	Regarding claim 21, Klopman teaches the balance device of Claim 14, wherein the length is between about 8-20 inches (Para. [0061]: “the length LB of the block 870 is about 13”.”), the height is between about 1.5-5 inches (Para. [0061]: “the height HB of the block is about 3”.”), the central lower width is between about 2 - 7 inches (Para. [0061]: “the width WB of the block 870 is about 3”.”) (Figs. 17A,B. Para. [0062]: “the balance training aid 900 is substantially similar to the balance training aid 800.”), and the outer lower width is between about 3.5 - 10 inches (Para. [0062]: “the stabilizing members 980 are sized such that the width WB of the block 970 is about 1.5 times the height HB of the block.” If the height is about 3”, the outer lower width would be about 4.5”.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klopman (US 2014/0329653) as applied to claim 14 above, and further in view of Heath (US 2017/0079456).
Regarding claim 18, Klopman teaches the balance device of Claim 14, … and the lower base component comprises foam (Para. [0061]: “In one form, the block 870 is in the form of a foam material.” Para. [0062]: “the balance training aid 900 is substantially similar to the balance training aid 800.”).
	Klopman does not explicitly teach wherein the upper standing platform comprises a natural material.
	However, in a similar field of endeavor, Heath teaches a balance device having an upper standing platform wherein the upper standing platform comprises a natural material (Para. [0027]: “The top member 110 can be interchangeable can be made of a variety of materials (e.g., wood …” Wood is a natural material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper standing platform of Klopman by making it wood, as taught by Heath, with the predicted result of providing a hard, stable surface for the user to stand on (see MPEP 2141(III)).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 had been indicated as allowable in the Non-Final Rejection mailed 17 June 2021. However, claim 1 has been cancelled and new claims 2-21 have been added. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784